Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-10), and manufacture (claims 11-20), which recite steps of determining whether an ear canal requires a cleaning operation, sending a permission request to a medical professional, receiving a granted permission request, and performing a cleaning operation of the ear canal.  
These steps of determining whether an ear canal of the patient requires a cleaning operation, receiving a granted permission, and performing the cleaning operation, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing interactions between a patient and a medical professional regarding cleaning of an ear canal and following instructions).
claims 5 and 16, reciting particular aspects of how determining eligibility for receiving a cleaning operation may be performed in the mind but for recitation of generic computer components; such as claim 7, reciting particular aspects of receiving and determining whether to grant or deny permission may be performed in the mind but for recitation of generic computer components; such as claims 10 and 20, reciting particular aspects of obtaining statistical data may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an application sending and receiving amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 44, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6 and 15 (camera); claims 9-10, and 19-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as sending a permission request; receiving a granted permission request, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 6-8, 10, 15, 18, and 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 6-8 and 15, 18, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 10 and 20, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
The amendments overcome the claim objections and therefore has been withdrawn. 
The amendments to the specification overcome the drawing objections.
Applicant's arguments filed for claims 1-20 for 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims are similar to In re Vanda, the present claims provide a treatment.  Examiner states that the interview summary dated 11/30/2021 states that Examiner did not agree that the claims are similar to In re Vanda, but to research the court case to see if there are similarities.  Applicant provides no findings of the similarities and therefore, Examiner maintains the rejection.  Examiner further states that in In re Vanda, the administering step treated a particular disease and therefore was patent eligible.
The amendments overcome 35 U.S.C. 112 rejections and therefore have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kahn – U.S. Patent No. 8,718,245 
Boucher et al. – U.S. Publication No. 2021/0166811
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626